The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 20, 2014

                                        No. 04-14-00520-CR

                                       Steven Mitchell GARY,
                                              Appellant

                                                   v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR2945
                            Honorable Mary D. Roman, Judge Presiding


                                           ORDER
Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa

        Steven M. Gary’s motion to dismiss for denial of speedy trial is dismissed for lack of
jurisdiction.

           It is so ORDERED on the 20th day of October, 2014.

                                                        PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court